Citation Nr: 1614743	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-24 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 1983 and from April 1987 to August 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  

Regarding the claims to reopen, the Agency of Original Jurisdiction (AOJ) has reopened the Veteran's claim seeking service connection for a low back disability.  Notwithstanding such action, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability was not shown.

2.  Evidence received since the June 1995 rating decision tends to show that the Veteran has a current low back disability that may be related to injuries and events in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.
 

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for a low back disability and remands the downstream service connection claim, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran was originally denied service connection in a June 1995 rating decision because the evidence at the time did not indicate a chronic low back disability.  He was notified of that decision and his appellate rights, and did not initiate a timely appeal or submit new and material evidence within the following year.  Therefore, that decision became final based on the evidence then of record.

Evidence in the record at the time of the June 1995 denial included service treatment records (STRs) documenting a low back injury and treatment in service, private hospital reports documenting complaints of low back pain that were diagnosed as a lumbar strain, and an April 1995 VA examination report which indicated the Veteran only had musculoskeletal low back pain.  Thus, in order to reopen this claim, evidence must have been received that is new and relates positively to a current diagnosis.

Evidence received since the June 1995 decision includes updated private records documenting diagnoses of degenerative disc disease (DDD) of the lumbar spine, a Social Security Administration (SSA) award letter indicating the Veteran is currently receiving SSA benefits for his lumbar DDD and a psychiatric disability, new lay statements which lay out a long history of recurring back complaints and treatment extending from service to the present, and a July 2012 VA spinal examination report diagnosing lumbar DDD.   As such evidence was not previously in the record and is not redundant of evidence previously in the record, it is undoubtedly new.  Furthermore, the Board finds that it relates directly to the previously unestablished element (current diagnosis) which was the basis of the prior final denial.  Moreover, the Veteran's STRs suggest that his low back injury may have had a discogenic origin and he has presented evidence supporting a new theory of entitlement based on continuity of symptomatology since service.  Consequently, considering the low threshold for reopening endorsed in Shade, the Board finds that the new evidence is also material; the claim of service connection for a low back disability may be reopened.  The downstream issue of service connection will be addressed in the remand portion below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

First, the Board notes that the Veteran has alleged that he receives SSA benefits for his low back disability.  An award letter in the record confirms that he does receive such benefits in conjunction with his low back disability.  However, there are no other SSA records associated with the record.  Specifically, any medical records or examination reports SSA considered in assessing the Veteran's low back disability are federal records which are constructively before the Board, likely to contain pertinent information, and must be secured.  

In addition, as noted above, the Veteran has alleged that he has suffered from continuous low back symptoms since service and, in support of that, has provided a meticulous, itemized list of low back problems and treatment since separation, complete with specific identification of private providers from whom he sought treatment.  Specifically, he indicated receiving treatment at the Largo Medical Center in Clearwater, Florida in 1984, a chiropractor in Clearwater, Florida beginning in 1989, the North Florida Regional Hospital in 1991, a chiropractor in Gainesville in 1993, The Sports Medicine Clinic in Gainesville in 1995, Dr. Kathleen Major and Dr. Gupta in Largo, Florida in 1997, Dr. Shim in Palm Harbor, Florida in 1999 (which is when he alleges he first received an MRI showing lumbar DDD), Dr. Major again in 2004, Dr. Byron Davison in Clearwater in June 2008, and Dr. Kozlowski in St. Petersburg from May 2014.  In light of that, and as the claim is already being remanded for additional development, efforts should be made, with the Veteran's cooperation, to secure all records of private treatment the Veteran has received for a low back disability since service, to include any updated records of ongoing treatment.

Finally, the Board notes that the Veteran was afforded a July 2012 VA examination assessing the nature and likely etiology of his low back disability.  The examiner at the time opined that the Veteran's lumbar DDD is unrelated to his military service, but in doing so appears to rely entirely on the Veteran's own subjective history in the supporting rationale.  Notably, the examiner essentially regurgitates the Veteran's account, documented in the medical history portion of the report, and does not provide any discussion that reflects actual consideration of specific records in the Veteran's STRs.  This is particularly significant because STRs contain multiple orthopedic consultation reports suggesting the Veteran had a herniated nucleus pulposus (HNP), which is indicative of a discogenic etiology for his low back pain, and a central tenet in the Veteran's theory of the case is that his injury in service was an early manifestation of his current lumbar DDD, but misdiagnosed because only X-rays (and not MRIs) were taken at the time.  Moreover, the Board notes that, should additional private postservice treatment records be received pursuant to the development sought above, a medical opinion which considers such records (in light of the alleged continuity of symptoms) would be needed as well.  Thus, the Board finds that a supplementary medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records associated with the Veteran's claim seeking SSA benefits for his low back disability, to specifically include disability determinations and any medical records or examination reports considered by SSA in adjudicating the claim.
 
2. Ask the Veteran to provide the identifying information and authorizations needed to secure all records of private treatment the Veteran has received for his low back disability since separation from his first period of service in October 1983, to include any updated records of ongoing private low back treatment.  Specifically, the Veteran has reported treatment from Largo Medical Center in Clearwater, Florida in 1984, a chiropractor in Clearwater, Florida beginning in 1989, the North Florida Regional Hospital in 1991, a chiropractor in Gainesville in 1993, The Sports Medicine Clinic in Gainesville in 1995, Dr. Kathleen Major and Dr. Gupta in Largo, Florida in 1997, Dr. Shim in Palm Harbor, Florida in 1999, Dr. Major again in 2004, Dr. Byron Davison in Clearwater in June 2008, and Dr. Kozlowski in St. Petersburg from May 2014.  

3. Then, arrange for the Veteran's claims file to be forwarded to an appropriate physician for a supplementary medical opinion regarding the likely etiology of his lumbar DDD.  Based on a review of the entire record, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current lumbar DDD is related to his military service.  The examiner should specifically consider and discuss, as necessary, the significance of the September and November 1982 STRs documenting low back complaints with notations of possible HNP, and comment on whether the evidence (including any additional private records received pursuant to this remand) supports a finding of continuity of low back symptoms between service and the initial diagnosis of the current lumbar DDD.

The examiner must include a complete rationale for all opinions.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


